         Case 2:19-cv-00313-RMP       ECF No. 1   filed 09/13/19   PageID.1 Page 1 of 15



     Darryl Parker, WSBA #30770
 1   CIVIL RIGHTS JUSTICE CENTER, PLLC
     2150 N. 107th Street, Suite 520
 2   Seattle, WA 98133
     Tel. (206) 557-7719
     Fax. (206) 659-0183
 3   dparker@civilrightsjusticecenter.com

 4   Attorney for Plaintiff
 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF WASHINGTON
                                        AT SPOKANE
10
     ANNA LASKO,                   )
11                                 )                  Case No. 2:19-cv-00313
                       Plaintiff,  )
12                                 )                  COMPLAINT FOR
             vs.                   )                  DAMAGES
13                                 )
     KRYSTAL BITZER, ROMAN MAIER, )                   (JURY TRIAL DEMANDED)
14   SPOKANE COUNTY, DOES I-X,     )
                                   )
15                     Defendants. )
                                   )
16
                                      I.   INTRODUCTION
17
             1.       This is an action for damages sustained by a resident of Pittsburgh,
18
     Pennsylvania against Spokane County and two of its agents, Krystal Bitzer and
19
     Roman Maier who, through their intentional conduct and reckless and conscious
20

21   COMPLAINT FOR DAMAGES- 1                                        Civil Rights Justice Center, PLLC
     CASE NO. 2:19-CV-00313                                               2150 N 107th Street, Suite 520
                                                                           Seattle, Washington 98133
                                                                      (206) 557-7719 / Fax: (206) 659-0183
22
         Case 2:19-cv-00313-RMP        ECF No. 1     filed 09/13/19   PageID.2 Page 2 of 15




 1   disregard for the Fourth and Fourteenth Amendments, have caused plaintiff to

 2   suffer deprivation of her liberty, her right to privacy and other civil and

 3   constitutional rights, and to suffer physical pain and mental and emotional distress.

 4

 5                                     II.     JURISDICTION

 6           2.       The jurisdiction of this Court over this Complaint is invoked pursuant

 7   to the provisions of 28 U.S.C. §§ 1331(a) and 1343(a)(1), (2), (3), and (4) for

 8   plaintiff’s federal constitutional claims, which derive from the provisions of 42

 9   U.S.C §§ 1983 and 1988 and the Constitution of the United States, specifically the

10   Fourth and Fourteenth Amendments thereto.

11           3.       This Court has supplemental jurisdiction over the State claims

12   pursuant to 28 U.S.C. § 1367 by virtue of the fact that they arise out of the same

13   transactions or series of transactions as do the claims alleged herein under federal

14   and constitutional law.

15                                           III.   VENUE

16           4.       All of the unlawful acts and practices alleged herein occurred in the

17   City of Spokane. Thus, the Eastern District of Washington Spokane Courthouse is

18   the appropriate forum for this matter.

19                                           IV.    PARTIES

20

21   COMPLAINT FOR DAMAGES- 2                                           Civil Rights Justice Center, PLLC
     CASE NO. 2:19-CV-00313                                                  2150 N 107th Street, Suite 520
                                                                              Seattle, Washington 98133
                                                                         (206) 557-7719 / Fax: (206) 659-0183
22
         Case 2:19-cv-00313-RMP       ECF No. 1   filed 09/13/19   PageID.3 Page 3 of 15




 1           5.       Plaintiff Anna Lasko (“Lasko”) is an adult female citizen of the

 2   United States and a resident of the State of Pennsylvania.

 3           6.       Defendant Krystal Bitzer is now, and at all times relevant to this

 4   complaint, was a deputy in the Spokane County Sheriff’s Department and in doing

 5   the things herein alleged, was acting under color of law and within the course and

 6   scope of her employment by Spokane County.

 7           7.       Defendant Roman Maier is now, and at all times relevant to this

 8   complaint, was a deputy in the Spokane County Sheriff’s Department and in doing

 9   the things herein alleged, was acting under color of law and within the course and

10   scope of his employment by Spokane County.

11           8.       Defendant Spokane County is a political subdivision of the State of

12   Washington, and which runs the Spokane County Sheriff’s Office.

13           9.       Defendants Does I through X, in doing the things complained of

14   herein, were acting under color of law and within the course and scope of their

15   employment by defendant Spokane County, Washington.

16           10.      Each defendant is, and at all times herein was, an agent of the other

17   and acting within the course and scope of that agency in causing the harm alleged.

18                            V.   ADMINISTRATIVE PROCEEDINGS

19           11.      Within the statutory time period, specifically on November 9, 2018,

20   plaintiff filed a claim, arising out of the events alleged herein, against Spokane

21   COMPLAINT FOR DAMAGES- 3                                        Civil Rights Justice Center, PLLC
     CASE NO. 2:19-CV-00313                                               2150 N 107th Street, Suite 520
                                                                           Seattle, Washington 98133
                                                                      (206) 557-7719 / Fax: (206) 659-0183
22
         Case 2:19-cv-00313-RMP       ECF No. 1   filed 09/13/19   PageID.4 Page 4 of 15




 1   County. More than 60 days have passed, and the Spokane County Sheriff’s Office

 2   has not responded. The tort claim was rejected as a matter of law.

 3                              VI.    STATEMENT OF FACTS

 4           12.      Plaintiff Anna Lasko is from Pittsburg, Pennsylvania and was visiting

 5   Spokane, Washington to receive hyperbaric chamber therapy under the care of Dr.

 6   Stanek. Lasko has a chronic pain condition called Complex Regional Pain

 7   Syndrome. She also suffers from PTSD, anxiety, and depression.

 8           13.      On February 26, 2017 around 9:30 p.m., there was an alleged hit and

 9   run at 16621 E. Indiana, Spokane Valley, WA 99216.

10           14.      Around 10:45 p.m. on February 27, 2017, defendant Maier was

11   dispatched to the above address. He spoke with Lex Silvrant, who stated that a man

12   left him a note because he witnessed the hit and run. They went outside to inspect

13   the damaged car.

14           15.      About five minutes later, defendant Bitzer was dispatched to the

15   address to speak with the witness, Paul Woods. Woods had witnessed the alleged

16   hit and run from his apartment porch and took down the license plate number.

17           16.      Around 11 p.m., defendant Maier knocked on Lasko’s apartment

18   door. She was asleep when she heard the knock. She went to the door and asked

19   who it was before opening it. The officers told Lasko that her car was involved in a

20   hit and run accident. Lasko told the officers that her car was not involved with the

21   COMPLAINT FOR DAMAGES- 4                                        Civil Rights Justice Center, PLLC
     CASE NO. 2:19-CV-00313                                               2150 N 107th Street, Suite 520
                                                                           Seattle, Washington 98133
                                                                      (206) 557-7719 / Fax: (206) 659-0183
22
         Case 2:19-cv-00313-RMP       ECF No. 1   filed 09/13/19   PageID.5 Page 5 of 15




 1   hit and run and refused to let him come in. The officers demanded she exchange

 2   insurance information. She told them no and they forcefully entered the room

 3   without a warrant.

 4           17.      Lasko called her husband on her cell phone and then handed the

 5   phone to defendant Bitzer.

 6           18.      Defendant Maier told Lasko she was under arrest and put her in

 7   handcuffs. Lasko began to have a panic attack due to her pre-existing condition,

 8   triggered by the use of force and restraint incited by the officers. She began having

 9   a psychogenic seizure and asked for paramedics and to call 911. She told the

10   officers about her pre-existing condition. Defendants refused to remove the

11   handcuffs.

12           19.      Defendant Maier called the paramedics who arrived around 11:27

13   p.m. They requested that they removed Lasko’s handcuffs, and defendant Maier

14   complied.

15           20.      Defendant Maier wrote Lasko a criminal citation for the unattended

16   hit and run and then left.

17           21.      Paramedics Cassie Bordeux and Melissa Carter transported Lasko to

18   the Valley Hospital. Lasko cited chronic pain to the extent where she could not

19   walk.

20                            VII.   FIRST CLAIM FOR RELIEF

21   COMPLAINT FOR DAMAGES- 5                                        Civil Rights Justice Center, PLLC
     CASE NO. 2:19-CV-00313                                               2150 N 107th Street, Suite 520
                                                                           Seattle, Washington 98133
                                                                      (206) 557-7719 / Fax: (206) 659-0183
22
         Case 2:19-cv-00313-RMP           ECF No. 1   filed 09/13/19   PageID.6 Page 6 of 15




 1
                          (42 U.S.C. § 1983 – Arrest without Probable Cause)
 2
             22.      Plaintiff realleges and incorporates by reference herein paragraphs 1
 3
     through 21 with the same force and effect as if such paragraphs were separately
 4
     realleged in this First Claim for Relief.
 5
             23.      The actions of all defendant officers in arresting plaintiff without
 6
     probable cause deprived her of her Fourth Amendment rights to be free from
 7
     deprivations of liberty without legal and/or probable cause and due process of law.
 8
             24.      Defendant officers, and each of them, subjected plaintiff to such
 9
     deprivations by malice and a reckless and conscious disregard of her rights for
10
     which an award of punitive damages is warranted against each individual officer.
11
             25.      The direct and proximate result of each defendant's acts is that
12
     plaintiff was forced to endure mental suffering, emotional distress, and was
13
     deprived of her physical liberty.
14
                                VIII.   SECOND CLAIM FOR RELIEF
15
                              (42 U.S.C. § 1983 – Unlawful Search and Seizure)
16
             26.      Plaintiff realleges and incorporates by reference herein paragraphs 1
17
     through 25 with the same force and effect as if such paragraphs were separately
18
     realleged in this Second Claim for Relief.
19

20

21   COMPLAINT FOR DAMAGES- 6                                            Civil Rights Justice Center, PLLC
     CASE NO. 2:19-CV-00313                                                   2150 N 107th Street, Suite 520
                                                                               Seattle, Washington 98133
                                                                          (206) 557-7719 / Fax: (206) 659-0183
22
         Case 2:19-cv-00313-RMP       ECF No. 1   filed 09/13/19   PageID.7 Page 7 of 15




 1           27.      The actions of all defendant officers in entering and searching

 2   plaintiff’s home deprived her of her Fourth Amendment right to be free from

 3   unlawful search and seizure.

 4           28.      Defendant unlawfully searched plaintiff and did so in conscious and

 5   reckless disregard to the consequences and hardship and in conscious disregard to

 6   plaintiff’s constitutional and statutory rights. Individual officers subjected plaintiff

 7   to such deprivations by malice and/or oppression and/or a reckless and conscious

 8   disregard of her rights. An award of punitive damages against each individual

 9   defendant is warranted.

10           29.      The direct and proximate result of each defendant’s acts is that

11   plaintiff was harmed according to proof at trial.

12                            IX.    THIRD CLAIM FOR RELIEF

13         (42 U.S.C. § 1983 – Unlawful Warrantless Entry into a Private Residence)

14           30.      Plaintiff realleges and incorporates by reference herein paragraphs 1

15   through 29 with the same force and effect as if such paragraphs were separately

16   realleged in this Third Claim for Relief.

17           31.      The actions of all defendant officers in entering and searching

18   plaintiff’s home and in seizing her property deprived her of her Fourth Amendment

19   right to be free from a warrantless entry into her home and seizure of property.

20

21   COMPLAINT FOR DAMAGES- 7                                        Civil Rights Justice Center, PLLC
     CASE NO. 2:19-CV-00313                                               2150 N 107th Street, Suite 520
                                                                           Seattle, Washington 98133
                                                                      (206) 557-7719 / Fax: (206) 659-0183
22
         Case 2:19-cv-00313-RMP       ECF No. 1   filed 09/13/19   PageID.8 Page 8 of 15




 1           32.      Defendants entered plaintiff’s home without a warrant or exigent or

 2   emergent circumstances in violation of the Fourth Amendment. The officers

 3   subjected plaintiff to such deprivations by malice and/or oppression and/or a

 4   reckless and conscious disregard of her constitutional and statutory rights. An

 5   award of punitive damages against each individual defendant is warranted.

 6           33.      The direct and proximate result of each defendant’s acts is that

 7   plaintiff was harmed according to proof at trial.

 8                            X.   FOURTH CLAIM FOR RELIEF

 9                   (42 U.S.C. § 1983 - Monell Claim – Spokane County only)

10           34.      Plaintiff realleges and incorporated by reference herein paragraphs 1

11   through 33 with the same force and effect as if such paragraphs were separately

12   realleged in this Fourth Claim for relief.

13           35.      At all times herein mentioned, the Spokane County had a mandatory

14   duty of care to properly and adequately hire, train, retain, supervised, and

15   discipline its officers so as to avoid unreasonable risk of harm to citizens.

16           36.      With deliberate indifference, the Spokane County failed to take

17   necessary, proper, or adequate measures in order to prevent the violation of

18   plaintiff’s rights. The officers whose conduct is described above do not know what

19   constitutes warrantless entry and probable cause to search and arrest a person

20

21   COMPLAINT FOR DAMAGES- 8                                        Civil Rights Justice Center, PLLC
     CASE NO. 2:19-CV-00313                                               2150 N 107th Street, Suite 520
                                                                           Seattle, Washington 98133
                                                                      (206) 557-7719 / Fax: (206) 659-0183
22
         Case 2:19-cv-00313-RMP         ECF No. 1   filed 09/13/19   PageID.9 Page 9 of 15




 1   because of inadequate training or tacit approval of said conduct by Spokane

 2   County and tolerance by the department of Fourth Amendment violations.

 3           37.      The lack of correct discipline and failure to properly train and correct

 4   have exposed those who are in compliance with the law to unreasonable searches

 5   and arrests.

 6           38.      The need to train officers in the constitutional limitations on the

 7   search and seizure of citizens and the amount of force to apply when doing so can

 8   be said to be “so obvious” that the failure to do so could properly be characterized

 9   as “deliberate indifference” to constitutional rights. The result is the continuous

10   unreasonable and unnecessary deprivation of a citizen’s rights. Such conduct on

11   the part of defendant Spokane County renders it liable for its deputies’

12   constitutional violations.

13           39.      As a direct and proximate result of the foresaid acts, omissions,

14   policies, customs, and ratification of defendant Spokane county, the individual

15   defendant deputies caused the constitutional violations and damages described

16   above.

17                             XI.    FIFTH CLAIM FOR RELIEF

18                                   (42 U.S.C. § 1983 - Trespass)

19

20

21   COMPLAINT FOR DAMAGES- 9                                          Civil Rights Justice Center, PLLC
     CASE NO. 2:19-CV-00313                                                 2150 N 107th Street, Suite 520
                                                                             Seattle, Washington 98133
                                                                        (206) 557-7719 / Fax: (206) 659-0183
22
       Case 2:19-cv-00313-RMP        ECF No. 1   filed 09/13/19   PageID.10 Page 10 of 15




 1           40.      Plaintiff realleges and incorporated by reference herein paragraphs 1

 2   through 39 with the same force and effect as if such paragraphs were separately

 3   realleged in this Fifth Claim for Relief.

 4           41.      The actions of defendants and each of them in entering plaintiff’s

 5   home without permission or consent constitute trespassing and a contributing

 6   factor to her emotional distress damages.

 7           42.      Defendants were negligent in failing to use a search warrant. As a

 8   result, plaintiff suffered from substantial injury.

 9           43.      As a direct and proximate result of defendant officers’ negligent

10   conduct, plaintiff sustained economic and non-economic damages, including,

11   without limitation, mental suffering, emotional distress, emotional trauma, physical

12   pain and suffering, and other mental pain and suffering; and other damages, which

13   will be proven at trial.

14                            XII.   SIXTH CLAIM FOR RELIEF

15                                         (Negligence)

16           44.      Plaintiff realleges and incorporated by reference herein paragraphs 1

17   through 43 with the same force and effect as if such paragraphs were separately

18   realleged in this Sixth Claim for Relief.

19           45.      The individual defendants, in committing all the aforementioned

20   wrongs, breached their duty to plaintiff to exercise reasonable care in the

21   COMPLAINT FOR DAMAGES- 10                                       Civil Rights Justice Center, PLLC
     CASE NO. 2:19-CV-00313                                               2150 N 107th Street, Suite 520
                                                                           Seattle, Washington 98133
                                                                      (206) 557-7719 / Fax: (206) 659-0183
22
       Case 2:19-cv-00313-RMP            ECF No. 1   filed 09/13/19   PageID.11 Page 11 of 15




 1   performance of their official duties, and thereby proximately and foreseeably

 2   caused plaintiff’s civil rights violations and special damages.

 3           46.      As a direct and proximate result of the actions and omissions

 4   described in this complaint, plaintiff incurred the damages alleged herein.

 5                            XIII.    SEVENTH CLAIM FOR RELIEF

 6                                    (False Arrest and Imprisonment)

 7           47.      Plaintiff realleges and incorporates by reference herein paragraphs 1

 8   through 46 with the same force and effect as if such paragraphs were separately

 9   realleged in this Seventh Claim for Relief.

10           48.      The conduct of defendant officers in detaining and arresting plaintiff

11   without determining probable cause constitutes false imprisonment of plaintiff.

12           49.      As a direct and proximate result of defendant officers’ intentional

13   conduct, plaintiff sustained economic and non-economic damages, including,

14   without limitation, mental suffering, emotional distress, emotional trauma, physical

15   pain and suffering, and other mental pain and suffering; and other damages, which

16   said damages will be proven at trial.

17                            XIV.     EIGHTH CLAIM FOR RELIEF

18                                               (Battery)

19

20

21   COMPLAINT FOR DAMAGES- 11                                           Civil Rights Justice Center, PLLC
     CASE NO. 2:19-CV-00313                                                   2150 N 107th Street, Suite 520
                                                                               Seattle, Washington 98133
                                                                          (206) 557-7719 / Fax: (206) 659-0183
22
       Case 2:19-cv-00313-RMP        ECF No. 1    filed 09/13/19   PageID.12 Page 12 of 15




 1           50.      Plaintiff realleges and incorporated by reference herein paragraphs 1

 2   through 49 with the same force and effect as if such paragraphs were separately

 3   realleged in this Eighth Claim for Relief.

 4           51.      Defendants Bitzer and Maier acted with the intent to cause, and did in

 5   fact, cause offensive contact with plaintiff by grabbing plaintiff and handcuffing

 6   her.

 7           52.      All defendants are liable for said conduct under both vicarious

 8   liability and on an agency relationship.

 9           53.      At no time did plaintiff consent or acquiesce to any of defendants’

10   acts alleged above.

11           54.      As a direct and proximate result of defendant officers’ intentional

12   conduct, plaintiff sustained economic and non-economic damages, including,

13   without limitation mental suffering, embarrassment, emotional distress, emotional

14   trauma, and other mental pain and suffering; and other damages, which will be

15   proven at trial.

16                            XV.    NINTH CLAIM FOR RELIEF

17                                            (Assault)

18           55.      Plaintiff realleges and incorporated by reference herein paragraphs 1

19   through 54 with the same force and effect as if such paragraphs were separately

20   realleged in this Ninth Claim for Relief.

21   COMPLAINT FOR DAMAGES- 12                                        Civil Rights Justice Center, PLLC
     CASE NO. 2:19-CV-00313                                                2150 N 107th Street, Suite 520
                                                                            Seattle, Washington 98133
                                                                       (206) 557-7719 / Fax: (206) 659-0183
22
       Case 2:19-cv-00313-RMP          ECF No. 1    filed 09/13/19   PageID.13 Page 13 of 15




 1           56.      Defendant officers acted with the intent to cause an apprehension of

 2   harmful or offensive contact with plaintiff as described above.

 3           57.      As a direct and proximate cause of defendant officers’ intentional

 4   conduct, plaintiff sustained economic and non-economic damages, including,

 5   without limitation mental suffering, embarrassment, emotional distress, emotional

 6   trauma, and other mental pain and suffering; and other damages, which said

 7   damages will be proven at trial.

 8           58.      All defendants are liable for said conduct under both vicarious

 9   liability and on an agency relationship.

10           59.      At no time did plaintiff consent or acquiesce to any of defendants’

11   acts alleged above.

12                            XVI.    TENTH CLAIM FOR RELIEF

13                            (Intentional Infliction of Emotional Distress)

14           60.      Plaintiff realleges and incorporated by reference herein paragraphs 1

15   through 59 with the same force and effect as if such paragraphs were separately

16   realleged in this Tenth Claim for Relief.

17           61.      The actions of defendants and each of them were extreme and

18   outrageous and were done with the intention of inflicting severe emotional distress

19   upon plaintiff or were done with reckless disregard as to whether such acts would

20   cause plaintiff severe emotional distress.

21   COMPLAINT FOR DAMAGES- 13                                          Civil Rights Justice Center, PLLC
     CASE NO. 2:19-CV-00313                                                  2150 N 107th Street, Suite 520
                                                                              Seattle, Washington 98133
                                                                         (206) 557-7719 / Fax: (206) 659-0183
22
       Case 2:19-cv-00313-RMP          ECF No. 1   filed 09/13/19   PageID.14 Page 14 of 15




 1           62.      As a direct and proximate result of defendants’ acts, plaintiff

 2   sustained severe and continuing shock to her nervous system, mental anguish,

 3   mortification, humiliation, loss of good health and sleep, and physical distress, all

 4   to her damage according to proof at trial.

 5                        XVII.   ELEVENTH CLAIM FOR RELIEF

 6                            (Respondeat Superior – Spokane County)

 7           63.      Plaintiff realleges and incorporated by reference herein paragraphs 1

 8   through 62 with the same force and effect as if such paragraphs were separately

 9   realleged in this Eleventh Claim for Relief.

10           64.      In doing the things herein alleged, defendants deputies were acting

11   within the course and scope of their employment with Spokane County. Spokane

12   County is therefore liable for the conduct of the defendant deputies.

13                            XVIII.     PRAYER FOR RELIEF

14           WHEREFORE, plaintiff prays for the following relief, jointly and severally,

15   against the defendants:

16   A.      For general and special compensatory damages against all defendants in the

17           amount of $2,000,000;

18   B.      For punitive damages against defendants Krystal Bitzer and Roman Maier in

19           the amount of $150,000 each;

20

21   COMPLAINT FOR DAMAGES- 14                                         Civil Rights Justice Center, PLLC
     CASE NO. 2:19-CV-00313                                                 2150 N 107th Street, Suite 520
                                                                             Seattle, Washington 98133
                                                                        (206) 557-7719 / Fax: (206) 659-0183
22
Case 2:19-cv-00313-RMP   ECF No. 1   filed 09/13/19   PageID.15 Page 15 of 15
